DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 17, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gliner (US 2015/0018813).
Regarding claim 1, Gliner teaches a method, comprising the steps of: introducing a probe into a fluid-filled body cavity of a subject (par. [0017], insertion of probe into cavity), the fluid-filled body cavity having a temperature (a cavity would have a temperature), the probe having a temperature sensor on a distal portion of the probe thereon (par. [0022] temperature sensor near distal end of catheter), the body cavity having an interior wall (cavity has interior walls to define the cavity);
passing an irrigating fluid through the probe (par. [0024]), wherein the irrigating fluid exits the probe at the distal portion into the body cavity (irrigation delivered at distal end as in par. [0024]), and wherein a 
while passing the irrigating fluid, recording temperature readings of the temperature sensor (par. [0026] temperature measured during ablation process which includes irrigation as in par. [0024]);
making a determination from the temperature readings that predetermined contact criteria between the probe and the interior wall of the body cavity are satisfied; and thereafter alerting an operator that the contact criteria are satisfied (par. [0027] to determine contact or lack of contact).
Regarding claim 4, Gliner teaches the contact criteria comprise criteria for stable contact between the probe and the interior wall of the body cavity (par. [0018] determine contact based on temperature threshold).
Regarding claim 5, Gliner teaches wherein the contact criteria comprise criteria for unstable contact between the probe and the interior wall of the body cavity (par. [0018] determine lack of contact from temperature being lower than threshold).
Regarding claim 17, Gliner teaches an apparatus comprising:
a probe adapted for insertion into a fluid-filled body cavity of a subject (par. [0017]), the fluid-filled body cavity having a temperature (temperature of the cavity), the probe a temperature sensor on a distal portion of the probe (par. [0022] temperature sensor at distal end of probe), the body cavity having an interior wall (tissue surrounding the cavity defines the cavity);
a pump for passing an irrigating fluid through the probe (par. [0024] irrigation through probe), wherein the irrigating fluid exits the probe at the distal portion and wherein a temperature of the irrigating fluid is different from a temperature of the body cavity (irrigation delivered at distal end as in par. [0024]); and a processor (processor as in par. [0018]) operative for performing the steps of recording temperature readings of the temperature sensor while the pump is passing the irrigating fluid (Fig. 2 temperature recorded);

Regarding claim 21, Gliner teaches the contact criteria comprise criteria for stable contact between the probe and the interior wall of the body cavity (par. [0018] determine contact based on temperature threshold).
Regarding claim 22, Gliner teaches wherein the contact criteria comprise criteria for unstable contact between the probe and the interior wall of the body cavity (par. [0018] determine noncontact based on temperature threshold).
Claim(s) 1, 4, 5, 11-13, 17, 21, 22, and 28 is/are rejected in a different interpretation under 35 U.S.C. 102(a)(1) as being anticipated by Abboud (US 2006/0259023).
Regarding claim 1, Abboud teaches a method, comprising the steps of: introducing a probe into a fluid-filled body cavity of a subject (par. [0004], insertion into blood vessels), the fluid-filled body cavity having a temperature (temperature of the blood vessels), the probe having a temperature sensor on a distal portion of the probe thereon (61), the body cavity having an interior wall (blood vessels have interior walls for blood to flow through);
passing an irrigating fluid through the probe (via coolant supply tube 66), wherein the irrigating fluid exits the probe at the distal portion into the body cavity (coolant delivered as in par. [0020]), and wherein a temperature of the irrigating fluid is different from a temperature of the body cavity (ablating coolant to be delivered as in at least par. [0020] to cool tissue);
while passing the irrigating fluid, recording temperature readings of the temperature sensor (52 records temperature readings of 61);

Regarding claim 4, Abboud teaches the contact criteria comprise criteria for stable contact between the probe and the interior wall of the body cavity (par. [0021] determine stable contact).
Regarding claim 5, Abboud teaches wherein the contact criteria comprise criteria for unstable contact between the probe and the interior wall of the body cavity (par. [0021] determine unstable contact).
Regarding claim 11, Abboud teaches wherein recording temperature readings comprises recording a first temperature reading and thereafter recording a second temperature reading (par. [0021]), the contact criteria comprising the second temperature reading being lower than the first temperature reading (par. [0021], a first temperature of intermittent contact is higher than a second temperature indicating contact), the method further comprising reporting a contact between the probe with the interior wall responsively to the determination (temperature determines status of contact).
Regarding claim 12, Abboud teaches the second reading at least one degree Celsius lower than the first reading (a reading of stable contact would be at least one degree lower than the unstable contact).
Regarding claim 13, Abboud teaches the second reading at least four degrees Celsius lower than the first reading (a reading of stable contact would be at least four degrees lower than the unstable contact).
Regarding claim 17, Abboud teaches an apparatus comprising:
a probe adapted for insertion into a fluid-filled body cavity of a subject (60), the fluid-filled body cavity having a temperature (temperature of the blood vessels), the probe a temperature sensor on a distal portion of the probe (61), the body cavity having an interior wall (tissue wall);

making a determination from the temperature readings that predetermined contact criteria between the probe and the interior wall of the body cavity are satisfied (determines if contact or unstable contact has been made); and thereafter alerting an operator that the contact criteria are satisfied (provides notification to the operator as in par. [0021]).
Regarding claim 21, Abboud teaches the contact criteria comprise criteria for stable contact between the probe and the interior wall of the body cavity (par. [0021] determine stable contact).
Regarding claim 22, Abboud teaches wherein the contact criteria comprise criteria for unstable contact between the probe and the interior wall of the body cavity (par. [0021] determine unstable contact).
Regarding claim 28, Abboud teaches recording temperature readings comprises recording a first temperature and thereafter a second temperature reading, the contact criteria comprising the second temperature reading lower than the first temperature reading, reporting a contact between the probe with the interior wall responsively to the determination (if a later reading indicates a lower temperature than an earlier reading, as in par. [0021], then that would indicate that contact with tissue has been made).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 7-8, 10, 16, 18, 20, 24-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliner in view of Christian (US 2012/0165809).
Regarding claim 2, Gliner does not teach passing an irrigating fluid is performed multiple times at different flow rates.
Christian teaches different flow rates to result in a different temperature (par. [0078]).
It would have been obvious to one of ordinary skill in the art to modify Gliner with the flow rates of Christian in order to get different levels of temperature.
Regarding claim 7, Gliner is silent wherein the temperature sensor is a plurality of sensors.
However, Christian teaches multiple temperature sensors for an irrigating catheter, and using those sensors to determine a measurement (par. [0008]).
One of ordinary skill in the art would modify Gliner with Christian, to have multiple readings for a measurement that is less effected by factors such as orientation (par. [0008]). One of ordinary skill in the art would appreciate that these measurements would be concurrent, in order to determine a temperature at a particular time.
Regarding claim 8, Gliner is silent regarding insulating temperature sensors. However, Christian teaches insulating the temperature sensors as in at least par. [0046].
It would have been obvious to one of ordinary skill in the art to modify Gliner by insulating the temperature sensors as in Christian, in order for the temperature sensors to only determine temperature in the desired placement location.
Regarding claim 10, Christian teaches multiple sensors as above. Christian further teaches temperature sensors on an internal surface of the probe (sensor 28 as in Fig. 3).
Regarding claim 16, Gliner is silent regarding wherein the steps of passing an irrigating fluid and recording temperature readings comprise:
while maintaining the probe in a non-contacting relationship with the interior wall of the body cavity recording first temperature readings at first and second flow rates; while maintaining the probe in a presumptively contacting relationship with the interior wall of the body cavity recording second temperature rates at first and second flow rates;
computing respective differences between the first temperature readings and the second temperature readings at the first and second flow rates; and
determining from the respective differences whether the distal portion of the probe is in contact with the interior wall.
However, Christian teaches recording temperature readings at first and second flow rates (par. [0078] steps 2 and 4 while temperature measurement occurs), recording second temperature readings at first and second flow rates (steps 6 and 7), computing respective differences between first and second temperature readings at the first and second flow rates (calculate a temperature differential value as in par. [0019]).
One of ordinary skill in the art would modify Gliner with the temperature measurement of the flow rates and calculation of a temperature difference, in order to determine contact quality. Having temperature measurements at two flow rates would allow for more data points to better correctly determine contact.
Regarding claim 18, Gliner teaches the pump operative for passing the irrigating fluid multiple times (can be stopped and started), but not at different flow rates. Christian teaches different flow rates to result in a different temperature (par. [0078]).
It would have been obvious to one of ordinary skill in the art to modify Gliner with the flow rates of Christian in order to get different levels of temperature.
Regarding claim 20, Gliner is silent regarding wherein the steps of passing an irrigating fluid and recording temperature readings comprise:
while maintaining the probe in a non-contacting relationship with the interior wall of the body cavity recording first temperature readings at first and second flow rates; while maintaining the probe in a presumptively contacting relationship with the interior wall of the body cavity recording second temperature rates at first and second flow rates;
computing respective differences between the first temperature readings and the second temperature readings at the first and second flow rates; and determining from the respective differences whether the distal portion of the probe is in contact with the interior wall.
However, Christian teaches recording temperature readings at first and second flow rates (par. [0078] steps 2 and 4 while temperature measurement occurs), recording second temperature readings at first and second flow rates (steps 6 and 7), computing respective differences between first and second temperature readings at the first and second flow rates (calculate a temperature differential value as in par. [0019]).
One of ordinary skill in the art would modify Gliner with the temperature measurement of the flow rates and calculation of a temperature difference, in order to determine contact quality. Having temperature measurements at two flow rates would allow for more data points to better correctly determine contact.
Regarding claim 24, Gliner is silent wherein the temperature sensor is a plurality of sensors.
However, Christian teaches multiple temperature sensors for an irrigating catheter, and using those sensors to determine a measurement (par. [0008]).
One of ordinary skill in the art would modify Gliner with Christian, to have multiple readings for a measurement that is less effected by factors such as orientation (par. [0008]). One of ordinary skill in the 
Regarding claim 25, Gliner is silent regarding insulating temperature sensors. However, Christian teaches insulating the temperature sensors as in at least par. [0046].
It would have been obvious to one of ordinary skill in the art to modify Gliner by insulating the temperature sensors as in Christian, in order for the temperature sensors to only determine temperature in the desired placement location.
Regarding claim 27, Christian teaches multiple sensors as above. Christian further teaches the temperature sensor on an internal surface of the probe (Fig. 3 sensor 28 inside probe).
Claims 9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliner in view of Christian, and in further view of Bar-Tal (US 2011/0224664), hereafter Bar-Tal 2.
Regarding claim 9, The combination teaches multiple sensors as above. Bar-Tal 2 teaches temperature sensor on an external surface of the probe (external surface with temperature sensors 82).It would have been obvious to one of ordinary skill in the art to modify the combination to move the temperature sensors to on the external surface of the probe as in Bar-Tal 2. This would allow for direct contact with tissue to get more accurate readings of temperature.
Regarding claim 26, The combination teaches multiple sensors as above. Bar-Tal 2 teaches temperature sensor on an external surface of the probe (external surface with temperature sensors 82).It would have been obvious to one of ordinary skill in the art to modify the combination to move the temperature sensors to on the external surface of the probe as in Bar-Tal 2. This would allow for direct contact with tissue to get more accurate readings of temperature.
Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliner in view of Christian, in further view of Smith (2013/0123770).
Regarding claim 3, Gliner is silent regarding the flow rates.
Smith teaches deriving a blood temperature and irrigation fluid temperature from the temperature readings at respective flow rates (par. [0037] temperature of blood and fluid is measured at a flow controlled by controller 216).
It would have been obvious to one of ordinary skill in the art to measure blood and irrigation fluid temperature at flow rates, to determine the efficacy of treatment.
Regarding claim 19, Gliner is silent regarding the flow rates.
Smith teaches deriving a blood temperature and irrigation fluid temperature from the temperature readings at respective flow rates (par. [0037] temperature of blood and fluid is measured at a flow controlled by controller 216).
It would have been obvious to one of ordinary skill in the art to measure blood and irrigation fluid temperature at flow rates, to determine the efficacy of treatment.
Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliner in view of Paul (US 2008/0275465).
Regarding claim 6, Gliner is silent regarding wherein the contact criteria comprise criteria for an absence of contact between the probe and the interior wall of the body cavity.However, Paul teaches an ablation device with levels of contact with tissue, including no contact (par. [0044]).
One of ordinary skill in the art would modify Gliner such that the contact criteria is a lack of contact, as taught by Paul, to determine if the device is not contacting tissue so as to stop treatment.
Regarding claim 23, Gliner is silent regarding wherein the contact criteria comprise criteria for an absence of contact between the probe and the interior wall of the body cavity.
.
Claims 15 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliner in view of Bar-Tal (US 8,456,182).
Regarding claim 15, Gliner is silent regarding filtering the temperature readings to remove effects of heart rate variations and respiratory fluctuations.
However, Bar-Tal teaches compensating for measurements due to respiration and heartbeat using filters (step 112).
It would have been obvious to one of ordinary skill in the art to modify Gliner by filtering out movements that would affect measurements, to result in a useable temperature measurement.
Regarding claim 29, Gliner is silent regarding the processor for filtering the temperature readings to remove effects of heart rate variations and respiratory fluctuations.
However, Bar-Tal teaches compensating for measurements due to respiration and heartbeat using filters (step 112).
It would have been obvious to one of ordinary skill in the art to modify Gliner by filtering out movements that would affect measurements, to result in a useable temperature measurement.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, Gliner is silent regarding the second temperature reading comprises transient elevations of between 1 -4 Celsius that are between 0.3-5 seconds in duration, the method 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-10 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,327,859. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding independent claim 1, patented claim 1 teaches each and every limitation of instant claim 1, other than the fluid-filled body cavity having a temperature. However, one of ordinary skill in the art would know that a fluid-filled body cavity, by being material, would have a temperature.
Instant claims 2-10 and 12-16 are taught by patented claims 2-15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794